             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-1797
                                         )
 OFFICE OF THE DIRECTOR OF NATIONAL )
 INTELLIGENCE                            )
 Washington, DC 20511                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the Office of the Director

of National Intelligence under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 2 of 11




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant Office of the Director of National Intelligence (ODNI) is an office of

the executive branch of the U.S. government headquartered in Washington, DC, and an agency

of the federal government within the meaning of 5 U.S.C. § 552(f)(1). ODNI has possession,

custody, and control of the records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      Between February and May 2020, American Oversight filed five FOIA requests

with ODNI that sought, broadly speaking, records relating to former Acting Director Ric Grenell

and his associates, as well as the firing of former Intelligence Community Inspector General

Michael Atkinson.




                                                2
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 3 of 11




                                    Decision Memoranda FOIA

       8.      On February 21, 2020 American Oversight submitted a FOIA request to ODNI
seeking the following:

                 All decision memoranda, directives, or policy interpretations or
                 guidance signed, approved, or otherwise adopted by Acting DNI
                 Grenell. This request includes any document establishing,
                 modifying, clarifying, or rescinding any DNI or other Intelligence
                 Community policy, legal or policy interpretation, or practice,
                 whether presented as a memorandum, letter, guidance document, or
                 in any other form.

                 Please provide all responsive records from February 19, 2020,
                 through the date the search is conducted.


       9.        ODNI acknowledged this request on March 16, 2020 and assigned the request

tracking number DF-2020-00143.

       10.       American Oversight has not received any further communications from ODNI

regarding the Decision Memoranda FOIA.

                                       Atkinson Emails FOIA

       11.       On May 1, 2020, American Oversight submitted a FOIA request to ODNI seeking

the following:

                 All email communications (email messages, email attachments,
                 complete email chains, and calendar invitations) sent by Acting
                 Director of National Intelligence Richard Grenell or senior advisor
                 Kash Patel containing any of the following key terms:

                 i.      Atkinson
                 ii.     ICIG
                 iii.    “IC IG”
                 iv.     “Inspector General”
                 v.      “Ukraine whistleblower”
                 vi.     “whistleblower complaint”
                 vii.    “administrative leave”
                 viii.   “admin leave”

                 American Oversight has limited its request to sent messages of only
                 two custodians to reduce the volume of potentially responsive


                                                 3
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 4 of 11




              records. American Oversight still requests complete email chains.
              So, for example, if Acting DNI Grenell sent a response to an
              incoming message regarding the subject matter above, the email
              chain containing the initially received message and the response is
              responsive to this request.

              Please produce all responsive records from February 21, 2020,
              through April 7, 2020.

       12.    ODNI acknowledged this request on May 6, 2020 and assigned the request

tracking number DF-2020-00217.

       13.    American Oversight has not received any further communications from ODNI

regarding the Atkinson Emails FOIA.

                                        Kash Patel FOIA

       14.    On May 20, 2020, American Oversight submitted a FOIA request to ODNI

seeking the following:


              1. All email communications (including messages, attachments,
                 and complete email chains) sent by ODNI Senior Advisor Kash
                 Patel to anyone with an email address ending in .com / .org /
                 .mail / .net / .edu / .us.

                  American Oversight has limited its request to sent messages to
                  reduce the volume of potentially responsive records. American
                  Oversight still requests complete email chains. So, for example,
                  if Mr. Patel sent a response to an incoming message received
                  from an email address ending in “.com,” the email chain
                  containing the initially received message and the response is
                  responsive to this request.

              2. All calendars or calendar entries for ODNI Senior Advisor Kash
                 Patel, including any calendars maintained on behalf of Mr. Patel.

                  American Oversight requests that the calendars be produced in
                  a format that includes all invitees, any notes, and all attachments.
                  Please do not limit your search to Outlook calendars; we request
                  the production of any calendar—paper or electronic, whether on
                  government-issued or personal devices—used to track or
                  coordinate how Mr. Patel allocates his time on agency business.



                                                 4
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 5 of 11




              3. Any itineraries (or records reflecting itineraries) for ODNI
                 Senior Advisor Kash Patel’s official government travel,
                 including records reflecting the substance of the trips—such as
                 email messages, cables, trip agendas, line-by-line schedules, or
                 other records reflecting meetings.

              4. All records reflecting actual or projected costs of ODNI Senior
                 Advisor Kash Patel’s government travel, including air travel,
                 lodging, and security expenses for Mr. Patel. All electronic
                 travel vouchers, invoices, expense reports, government credit
                 card bills, reimbursements related to the trips—including but not
                 limited to hotel bills, meals, and other reimbursements related to
                 the trip—are responsive to this request.

              For all parts of this request, please produce all responsive records
              from February 20, 2020, through the date the search is conducted.

              For parts 2–4 of this request, we request that calendars and travel
              records maintained on both classified and unclassified systems be
              produced, as we believe there is likely segregable non-exempt
              material maintained on the classified system.

       15.    ODNI acknowledged this request on June 11, 2020 and assigned the request

tracking number DF-2020-00241.

       16.    American Oversight has not received any further communications from ODNI

regarding the Kash Patel FOIA.

                                   House Communications FOIA

       17.    Also on May 20, 2020, American Oversight submitted a FOIA request to ODNI

seeking the following:

              All email communications (including messages, attachments, and
              complete email chains) between (a) ODNI Senior Advisor Kash
              Patel or Deputy to the COO Nick Ciarlante and (b) any of the
              following individuals (including but not limited to at the email
              addresses provided):

              i.         Rep. Devin Nunes
              ii.        Jilian Plank (jilian.plank@mail.house.gov)
              iii.       Derek Harvey (derek.harvey@mail.house.gov)
              iv.        Jennifer Morrow (Jennifer.morrow@mail.house.gov)



                                                5
Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 6 of 11




 v.        Jack Langer (jack.langer@mail.house.gov)
 vi.       Ian Foley (ian.foley@mail.house.gov)
 vii.      Anyone else communicating on behalf of Rep. Devin Nunes,
           including on both his personal staff and his staff for the
           House Permanent Select Committee on Intelligence
           (HPSCI), and staff for his campaign
 viii.     Anyone communicating from an email address ending in
           @mail.house.gov
 ix.       Sen. Chuck Grassley
 x.        Aaron Cummings (aaron_cummings@grassley.senate.gov)
 xi.       Jennifer Heins (Jennifer_heins@grassley.senate.gov)
 xii.      James Rice (james_rice@grassley.senate.gov)
 xiii.     George Hartmann (george_hartmann@grassley.senate.gov)
 xiv.      Michael Zona (Michael_zona@grassley.senate.gov)
 xv.       Anyone else communicating on behalf of Sen. Grassley,
           including anyone with an email address ending in
           @grassley.senate.gov, his staff for the Senate Finance
           Committee, and campaign staff
 xvi.      Sen. Ron Johnson
 xvii.     Tony Blando (tony_blando@ronjohnson.senate.gov)
 xviii.    Chloe Pickle (chloe_pickle@ronjohnson.senate.gov)
 xix.      Courtney                    Allen                   Rutland
           (Courtney_rutland@ronjohnson.senate.gov,
           Courtney_rutland@hsgac.senate.gov)
 xx.       Ben Voelkel (ben_voelkel@ronjohnson.senate.gov)
 xxi.      Anyone else communicating on behalf of Sen. Johnson,
           including anyone with an email address ending in
           @ronjohnson.senate.gov, and his staff for the Homeland
           Security Committee
 xxii.     Anyone serving on the Senate Homeland Security and
           Governmental Affairs Committee (HSGAC), including
           anyone with an email address ending in hsgac.senate.gov
 xxiii.    Rep. Jim Jordan
 xxiv.     Kevin Eichinger (kevin.eichinger@mail.house.gov)
 xxv.      Emma Summers (emma.summers@mail.house.gov)
 xxvi.     Jared Dilley (jared.dilley@mail.house.gov)
 xxvii.    Ian Fury (ian.fury@mail.house.gov)
 xxviii.   Anyone else communicating on behalf of Rep. Jordan,
           including anyone on his personal staff and his staff for the
           Judiciary Committee
 xxix.     Former             Rep.           Mark            Meadows
           (mark.meadows@mail.house.gov)
 xxx.      Ben Williamson (ben.williamson@mail.house.gov)
 xxxi.     Kate Morgan (kate.morgan@mail.house.gov)
 xxxii.    Eric Heigis (eric.heigis@mail.house.gov)




                                    6
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 7 of 11




              Please produce all responsive records from February 20, 2020,
              through the date the search is conducted.

       18.    ODNI acknowledged this request on June 11, 2020 and assigned the request

tracking number DF-2020-00242.

       19.    American Oversight has not received any further communications from ODNI

regarding the House Communications FOIA.

                                      Key Term Emails FOIA

       20.    Also on May 20, 2020, American Oversight submitted a FOIA request to ODNI

seeking the following:

              All email communications (email messages, email attachments,
              complete email chains, and calendar invitations) sent by Acting
              Director of National Intelligence Richard Grenell or Senior Advisor
              Kash Patel containing any of the following key terms:

              i.         Unmasking
              ii.        Flynn
              iii.       Kislyak
              iv.        “Obama people”
              v.         Obamagate
              vi.        “Ezra Cohen”
              vii.       Cohen-Watnick
              viii.      Biden
              ix.        Burisma
              x.         Hunter
              xi.        Zelensky
              xii.       Giuliani
              xiii.      “Blue Star”
              xiv.       Telizhenko.
              xv.        “declassification review”
              xvi.       “Russia investigation”
              xvii.      “Russian active measures”
              xviii.     “Volume 5”
              xix.       Mueller
              xx.        “election security”

              American Oversight has limited its request to sent messages of only
              two custodians to reduce the volume of potentially responsive
              records. American Oversight still requests complete email chains.



                                                 7
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 8 of 11




               So, for example, if Acting DNI Grenell sent a response to an
               incoming message containing one of the key terms above, the email
               chain containing the initially received message and the response is
               responsive to this request.

               We request responsive records maintained on both classified and
               unclassified systems be produced, as we believe there is likely
               segregable non-exempt material maintained on the classified
               system. For example, according to public reporting, Acting Director
               Grenell this month declassified information related to unmasking
               requests regarding former National Security Advisor Michael Flynn.
               Therefore we anticipate significant non-exempt materials in
               response to multiple search terms above.

               Please produce all responsive records from February 20, 2020,
               through the date the search is conducted.

       21.     ODNI acknowledged this request on June 11, 2020 and assigned the request

tracking number DF-2020-00244.

       22.     American Oversight has not received any further communications from ODNI

regarding the Key Terms Emails FOIA.

                             Exhaustion of Administrative Remedies

       23.     As of the date of this complaint, ODNI has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records ODNI intends to produce or withhold and the reasons for any withholdings;

or (b) produce the requested records or demonstrate that the requested records are lawfully

exempt from production.

       24.     Through ODNI’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.




                                                8
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 9 of 11




                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       25.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       26.     American Oversight properly requested records within the possession, custody,

and control of ODNI.

       27.     ODNI is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       28.     ODNI has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       29.     ODNI’s failure to conduct an adequate search for responsive records violates

FOIA and ODNI regulations.

       30.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       31.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       32.     American Oversight properly requested records within the possession, custody,

and control of ODNI.




                                                 9
             Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 10 of 11




       33.      ODNI is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       34.      ODNI is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       35.      ODNI is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       36.      ODNI’s failure to provide all non-exempt responsive records violates FOIA and

ODNI regulations.

       37.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;




                                                 10
           Case 1:20-cv-01797 Document 1 Filed 07/02/20 Page 11 of 11




       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.


Dated: July 2, 2020                               Respectfully submitted,

                                                    /s/ Hart W. Wood
                                                    Hart W. Wood
                                                    D.C. Bar No. 1034361

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 873-1743
                                                    hart.wood@americanoversight.org

                                                    Counsel for Plaintiff




                                               11
